UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6963



WARREN CHASE,

                                            Plaintiff - Appellant,

          versus


JACKY HENDRICKS, Classification Counselor;
RICHARD WARREN; MR. ADAMS; DR. CATCHER; DR.
ANAWAILLEY; MR. CRAIG; MR. PATTERSON; BOB
CRAFT; R. BOND; DR. SHAPIRO; M. MUNGAI; DR.
MEILLER; JOSEPH HENNEBERRY; ARCHIE GEE; ROBERT
SPANGLER; THOMAS R. CORCORAN; SMITH, Assistant
Warden; MRS. SORENSON; JOHN SWIVEL; MS.
FAUNTLEROY; SWENDOLIN DUCKETT; MR. THEADWELL;
RICHARD A. LANHAM, SR.; EUGENE M. NUTH; JACK
KAVANAGH; JOSEPH ZBOZIEN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-2966-CCB)


Submitted:   September 10, 1998        Decided:     November 10, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Warren Chase, Appellant Pro Se. Wendy Ann Kronmiller, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions

to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The district court entered its order disposing of the com-

plaint on March 31, 1998.   On May 2, 1998, Appellant filed a plead-

ing construed by the court as a motion for reconsideration.* Be-

cause it was filed more than ten days after the March 31 order, the

motion did not toll the thirty-day appeal period in which to file

a notice of appeal. See Fed. R. App. P. 4(a)(4). The district court

denied the motion on May 18, 1998; Appellant’s notice of appeal was

filed on June 25, 1998, which is beyond the thirty-day appeal

period as to both the March 31 order and the May 18 order. Appel-


     *
       We    presume for the purpose of this appeal that Appellant
deposited   this document and his subsequent notice on appeal in the
prison’s    internal mail system on the date the documents were
prepared.   See Houston v. Lack, 487 U.S. 266 (1988).


                                  3
lant’s failure to note a timely appeal or to obtain an extension of

the appeal period leaves this court without jurisdiction to con-

sider the merits of Appellant’s appeal. We therefore dismiss the

appeal. We deny Appellant’s motion for an injunction or a temporary

restraining order. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                4